Exhibit 10.1

 

Incyte Corporation

Experimental Station

Rt. 141 & Henry Clay Road

Wilmington, Delaware 19880

 

December 24, 2013

 

Hervé Hoppenot
120 Bouvant Drive
Princeton, NJ 08540

 

Dear Hervé:

 

It is with great pleasure that we offer you the position of Chief Executive
Officer of Incyte Corporation (“Incyte” or the “Company”), reporting to the
Board of Directors.

 

1.              Annual Salary and Bonus. Should you accept our offer, your
salary will be $800,000 per year, payable on a bi-weekly basis. This is a
salaried, exempt position, as your salary covers compensation for all hours
worked. Your salary will be subject to annual review by the Compensation
Committee of the Board of Directors, with the first such review to occur at the
Compensation Committee’s regularly scheduled meeting for that purpose in the
first quarter of 2015. In addition, beginning in 2014 you will participate
together with the Company’s other executive officers in the Company’s annual
Incentive Compensation Plan (“ICP”). Under the ICP, your target bonus will be
100% of your annual salary, with the actual bonus amount determined by the
Compensation Committee in its discretion based on the achievement of performance
goals to be determined annually by the Board of Directors, provided that your
actual bonus amount for the year ending December 31, 2014 shall not be less than
$800,000.

 

2.              Signing Bonus.  Upon the commencement of your employment with
Incyte, you will be entitled to receive a signing bonus equal to $2,200,000, if
your employment commences on or before January 12, 2013, or $2,000,000, if your
employment commences after January 12, 2013. To the extent you receive
distributions upon vesting in 2014 under your current employer’s restricted
stock plan or leveraged stock savings plan, this signing bonus will be reduced
on a dollar-for-dollar basis based on the value of such distributions; provided,
however, that the amount of the signing bonus shall not be less than $750,000. 
This bonus will be payable to you on a quarterly basis, with 25% of the bonus
amount payable as soon as practicable as of the commencement of your employment
with Incyte and with 25% of the bonus amount payable on the first day of each of
the second, third and fourth calendar quarters of 2014. You must remain employed
with Incyte through the first day of each of the second, third and fourth
calendar quarters in 2014, as the case may be, in order to receive the payment
for such quarter, except as may be provided in the employment agreement that you
execute with Incyte (the “Employment Agreement”).

 

--------------------------------------------------------------------------------


 

3.              Annual Equity Awards. Each fiscal year, beginning with fiscal
year 2014, Incyte will grant you awards under its 2010 Stock Incentive Plan (or
a successor plan or related agreement), consisting of stock options, performance
shares and/or such other forms of equity awards as the Compensation Committee
approves for such fiscal year, provided that you will receive the same types of
awards and in the same proportions as approved for the other senior executives
of the Company. The awards granted to you for 2014 shall have an aggregate fair
value as of the date of grant equal to $4,500,000, determined under generally
accepted accounting principles consistent with the Compensation Committee’s
valuation of equity incentives to be received as compensation by other senior
executives of the Company.  The Compensation Committee currently expects that
75% of such value will be granted in the form of stock options with the
remainder of such value awarded in the form of performance shares. The awards
granted to you each fiscal year will be subject to the same vesting schedule
and, in the case of performance shares, the same performance criteria, as apply
to awards of the same type granted to the Company’s other senior executives for
the same fiscal year. Any stock options granted to you will be “incentive stock
options” to the maximum extent permitted by law.

 

4.              One-time Grant of Restricted Stock Units. Upon the commencement
of your employment with Incyte, you will receive 400,000 restricted stock units
(the “RSUs”). Each RSU will enable you to receive one share of Incyte common
stock. The RSUs will vest one sixth (1/6) at the end of each of the calendar
years 2014, 2015, 2016, 2017, 2018 and 2019, or on such earlier date(s) as may
be provided in your Employment Agreement. Upon your termination of employment,
unvested RSUs will be forfeited, except as may be provided in your Employment
Agreement. The RSUs will be settled in shares of Incyte common stock as soon as
practicable after, but no later than 30 days after, the date of vesting.

 

5.              Place of Performance. Your primary office will be at the
Company’s headquarters, currently in Wilmington, Delaware. You will be
reimbursed for the costs of your travel on Company business in accordance with
Company policy.

 

6.              Election to Board of Directors. Upon your acceptance of the
position of Chief Executive Officer, effective upon commencement of your
employment, you will be elected as a member of the Company’s Board of Directors.

 

7.              Benefits. Incyte offers employees and their eligible dependents
a variety of group health insurance benefits. Effective on your first day of
employment, you will be eligible for these benefits which currently include
medical, dental, vision, disability and life insurance. An outline of our
benefit package is enclosed. The premium costs of these benefits for employees
are currently being paid by Incyte. Incyte also offers a 401(k) Plan in which
you can enroll any time after you commence employment. Information about these
programs and other company benefits along with guidelines concerning employment
are contained in Incyte’s Employee Handbook (the “Handbook”), a copy of which is
issued at the time employment commences. Notwithstanding anything set forth in
the Handbook, or any summary plan descriptions, plan documents or other
materials describing any such benefits,

 

2

--------------------------------------------------------------------------------


 

for purposes of your entitlement to Paid Time Off (PTO) thereunder, you shall be
treated as if you have been employed by Incyte for ten (10) years.

 

8.              Corporate Policy. As a condition of your employment with Incyte,
you are required to sign the enclosed Confidential Information and Invention
Assignment Agreement (“Confidential Information Agreement”) protecting Incyte’s
proprietary and competitive information.  This offer of employment is subject to
your acceptance of the terms of the Confidential Information Agreement. As an
Incyte employee, you will be responsible for carrying out your duties and
upholding all Company policies as outlined in the Company Employee Handbook and
in the Confidential Information Agreement, as may be modified from time to time.

 

9.              Term of Employment.  Please note that your employment with
Incyte, if accepted, will commence on such date as soon as practicable after
your signed acceptance of this letter as shall be mutually agreed upon by Incyte
and you, unless your current employer requires that you remain employed during
the applicable notice period required to be given under your current employment
agreement, in which even your employment with Incyte will commence on the Monday
of the week following the date of expiration of such notice period, but in any
event no later than March 15, 2014.  Your employment will be on an “at will”
basis, meaning that either you or the Company can terminate the employment
relationship for any reason at any time, subject to the provisions of the
Employment Agreement.

 

10.       Severance.  If your employment with the Company is terminated without
Cause or for Good Reason or Change in Control Good Reason, you will be entitled
to receive the severance benefits described in your Employment Agreement.

 

11.       Employment Documentation. This offer of employment is contingent upon
your being able to provide Incyte with documentation that verifies your identity
and employment eligibility on the date that you report to work, including
documentation of compliance with U.S. immigration and visa requirements to the
extent applicable. A list of acceptable documents is enclosed. This offer of
employment is contingent on the Company receiving satisfactory background
checks.

 

12.       Arbitration/Waiver of Jury Trial. Should any disputes, claims,
complaints, or causes of action occur between the Incyte and you (the “Parties”)
which arise out of, are related to, or connected with, either or directly or
indirectly, the interpretation, application, or alleged violation of this offer
letter or the Employment Agreement, or which arise out of any other
professional, personal or business dealings or relationships between the
Parties, they shall all be resolved in arbitration in accordance with the
rules and procedures of JAMS, (Judicial Arbitration and Mediation Services) 45
Broadway, New York, NY 10006  (212-751-2700).  The Parties voluntarily and
knowingly acknowledge their understanding that under this provision for
arbitration they are waiving (i.e. giving up) their right to bring a law suit in
a court of law and to have a judge and a trial by jury to resolve any of these
claims/disputes/causes of action between them. If any arbitration is brought by
any Party under this offer letter and under the Employment Agreement, then both
arbitrations shall be

 

3

--------------------------------------------------------------------------------


 

consolidated into one and shall be heard by one arbitrator in a single
arbitration proceeding. Any arbitration proceeding shall be held in Wilmington,
Delaware.  This offer letter (as shall be the case with the Employment
Agreement) shall be governed by and construed in accordance with the laws of the
State of Delaware without reference to principles of conflicts of laws.  Any
decision as to the scope and nature of your duties shall be made by the Board,
in its sole discretion, and shall not be subject to any dispute resolution.

 

Hervé, we would be delighted by your decision to join Incyte and we look forward
to your acceptance of this offer of employment. We believe Incyte offers an
exciting and challenging opportunity.

 

Please consider our offer and advise me of your decision by January 4, 2014. 
The Company does not intend to hold the offer open beyond this date.

 

In order to confirm your agreement with and acceptance of these terms, please
sign one copy of this letter and return it to me along with your signed
Employment Agreement, Confidential Information Agreement, Code of Business
Conduct and Ethics, Senior Financial Officers’ Code of  Ethics, Insider Trading
Policy, Computer Usage Policy, EEO form and I-9. The Confidential Information
Agreement must be returned with a signed copy of this letter to be considered a
valid acceptance. The other copy of this offer letter is for your records. In
the meantime, should you have any questions about our offer or about the Company
more generally, please contact me.

 

Sincerely,

 

 

 

/s/ Richard U. De Schutter

 

Richard U. De Schutter

 

Chairman of the Board of Directors

 

 

4

--------------------------------------------------------------------------------


 

I have read and understand the terms of this offer, including the attached
Confidential Information Agreement.  I agree to the terms of employment set
forth in this letter and Confidential Information Agreement and will be
available to report to work not later than March 15, 2014.

 

/s/ Hervé Hoppenot

January 3, 2014

 

Hervé Hoppenot

 

 

5

--------------------------------------------------------------------------------